Order filed February 15, 2018




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00434-CV
                                   ____________

              IN THE INTEREST OF Z.Q.N., A MINOR CHILD


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-14463

                                    ORDER

      The brief of appellant, L.M.B., was due February 7, 2018. No brief or motion
for extension of time has been filed.

      Unless appellant files a brief with this court on or before March 9, 2018, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM